DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application 15871801 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-11, 14-18, 20, 22 and 23 are allowed.
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular the first data interface of the measurement data receiver is coupled to the second data interface of the multi probe measurement device, wherein the measurement data receiver comprises a first number of analog measurement channels that directly acquire a number of one or more first measurement values, and the probe measurement device acquires a number of one or more second measurement values; wherein at least one of the analog measurement channels comprises a channel trigger unit that generates a channel trigger signal upon a respective trigger event in the acquired first measurement values, wherein the measurement data receiver comprises a signal analyzer that generates a state change signal upon detection of a predetermined condition in a respective one of the measurement values acquired via the 

	With respect to claim 16, the prior art does not teach or render obvious the claimed combination, in particular connecting at least one measurement probe to the multi probe measurement device, directly measuring analog signals with the measurement data receiver, recording measurement values with the multi probe measurement device, and providing the recorded measurement values from the multi probe measurement device to the measurement data receiver via the data interface, wherein first measurement values are acquired via the analog measurement channels in the measurement data receiver, the probe measurement device acquires a number of one or more second measurement values, wherein a channel trigger unit in at least one of the analog measurement channels generates a channel trigger signal upon a respective trigger event in the acquired first measurement values, wherein a signal analyzer in the measurement data receiver generates a state change signal upon detection of a predetermined condition in a respective one of the measurement values acquired via the measurement probes, wherein the channel trigger signal is combined with the state change signal into a combined state signal by a combiner of the measurement data receiver applying an AND- function to the channel trigger signal and the state change signal, and wherein the acquisition of first measurement values via the analog measurement channels is triggered in the measurement data receiver based on the combined state signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853